Exhibit 10.27

 

Initial FMV Options—Time Vesting Only

US Employees Only

EL POLLO LOCO HOLDINGS, INC.

2014 OMNIBUS EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AWARD AGREEMENT (this “Award Agreement”), is made effective as of
[______  __], 2016 (the “Date of Grant”), by and between El Pollo Loco Holdings,
Inc., a Delaware corporation (the “Company”), and _____________(the
“Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the El Pollo Loco Holdings, Inc. 2014 Omnibus
Equity Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Award Agreement.  Capitalized terms used but
not otherwise defined herein shall have meanings ascribed to such terms in the
Plan; and

WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its stockholders to grant the Option provided for herein to
the Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.Grant of the Option.  The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of [___________] shares of Common
Stock (each a “Share” and collectively, the “Shares”).  The purchase price of
the Shares subject to the Option shall be equal to $[____] per Share as of the
Date of Grant (the “Option Price”).  The Option is intended to be a
non-qualified stock option, and is not intended to be treated as an option that
complies with Section 422 of the Code.

2.Vesting. The Option granted hereunder shall vest and become exercisable with
the passage of time.  The Option shall vest and become exercisable in four (4)
equal installments on each of the first four (4) anniversaries of the Date of
Grant. Any portion of the Option which has become vested and exercisable in
accordance with this section shall hereinafter be referred to as the “Vested
Portion.”

3.Exercise of Option.

(a)Period of Exercise.  Subject to the provisions of the Plan and this Award
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:

(i)the tenth (10th) anniversary of the Date of Grant; or

(ii)ninety (90) days following the date of the Participant’s termination of
employment for any reason other than for Cause or due to the Participant’s death
or Disability; or

1

--------------------------------------------------------------------------------

 

(iii)six (6) months following the date of the Participant’s termination of
employment due to the Participant’s death or Disability. 

The entire Option (whether vested or unvested) held by a Participant immediately
prior to the cessation of the Participant’s employment shall immediately
terminate upon such cessation if such cessation of employment was for Cause.

(b)Method of Exercise.

(i)Each election to exercise the Vested Portion shall be subject to the terms
and conditions of the Plan and shall be in writing, signed by the Participant or
by his or her executor, administrator, or permitted transferee (subject to any
restrictions provided under the Plan), made pursuant to and in accordance with
the terms and conditions set forth in the Plan and received by the Company at
its principal offices, accompanied by payment in full as provided in the Plan or
in this Award Agreement.

(ii)The Option Price may be paid by (A) the delivery of cash or check acceptable
to the Administrator, including an amount to cover the minimum statutory
withholding taxes with respect to such exercise, or (B) any other method, if
any, approved by the Administrator, including (X by means of consideration
received under any cashless exercise procedure, if any, approved by the
Administrator (including the withholding of Shares otherwise issuable upon
exercise) or (Y) any other form of consideration approved by the Administrator
and permitted by Applicable Laws.  

(c)Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time. Upon the Company’s
determination that the Vested Portion of the Option has been validly exercised
as to any of the Shares, the Company may issue certificates in the Participant’s
name for such Shares.  However, the Company shall not be liable to the
Participant for damages relating to any reasonable delays in issuing the
certificates to such Participant, any loss of the certificates, or any mistakes
or errors in the issuance of the certificates or in the certificates themselves
which it promptly undertakes to correct.

(d)In the event of the Participant’s death, the Option shall remain exercisable
by the Participant’s executor or administrator, or the person or persons to whom
the Participant’s rights under this Award Agreement shall pass by will or by the
laws of descent and distribution as the case may be, to the extent set forth in
Section 3(a).  Any heir or legatee of the Participant shall take rights herein
granted subject to the terms and conditions hereof.

4.Termination of Employment.

(a)General.  If the Participant’s employment is terminated for any reason, the
Option shall, to the extent not then vested, terminate upon such termination of
employment and the Vested Portion of the Option shall remain exercisable for the
period set forth in Section 3(a) and shall thereafter terminate.

(b)For Cause.  The Option (including any Vested Portion thereof) shall terminate
immediately upon the Participant’s termination of employment for Cause.

2

--------------------------------------------------------------------------------

 

5.Conditions to Issuance of Stock Certificates.  The Shares deliverable upon the
exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have then
been reacquired by the Company. Such Shares shall be fully paid and
nonassessable.  

6.No Right to Continued Employment.  The granting of the Option evidenced hereby
and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the employment of the Participant and shall not lessen or
affect the Company’s or any Affiliate’s right to terminate the employment of
such Participant.

7.Legend on Certificates.  The certificates representing the Shares purchased by
exercise of the Vested Portion shall be subject to such stop transfer orders and
other restrictions as the Administrator reasonably deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Administrator may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

8.Transferability.  

(a)The Option may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant otherwise than by will or
by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance in contravention
of the foregoing shall be void and unenforceable against the Company or any
Affiliate; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.  No such permitted transfer of the Option to heirs or legatees of
the Participant shall be effective to bind the Company unless the Administrator
shall have been furnished with written notice thereof and a copy of such
evidence as the Administrator may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof.  During the Participant’s lifetime, the Vested Option is
exercisable only by the Participant.

(b)The Option shall not be liable for the debts, contracts or engagements of the
Participant or the Participant's successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) unless and
until the Option has been exercised, and any attempted disposition thereof prior
to exercise shall be null and void and of no effect, except to the extent that
such disposition is permitted by Section 8(a) hereof.

9.Withholding.  Subject to Section 3(b)(ii), the Participant may be required to
pay to the Company or any Affiliate and the Company shall have the right and is
hereby authorized to withhold from any payment due or transfer made under the
Option or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities or other property) of
any applicable withholding taxes in respect of the Option, its exercise or any
payment or transfer under or with respect to the Option or the Plan and to take

3

--------------------------------------------------------------------------------

 

such other action as may be necessary in the opinion of the Administrator to
satisfy all obligations for the payment of such withholding taxes.  

10.Securities Laws.  The issuance of any Shares hereunder shall be subject to
the Participant making or entering into such written representations, warranties
and agreements as the Administrator may reasonably request in order to comply
with applicable securities laws and government regulations.

11.Notices.  Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its Vice President, Legal at the principal executive
office of the Company and to the Participant at the address appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other.  Any such notice shall be deemed effective upon receipt thereof by the
addressee.

12.Governing Law/Jurisdiction. This Award Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein.  Any suit, action or
proceeding with respect to this Agreement, or any judgment entered by any court
in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of Delaware, and the Company and the Participant
hereby submit to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding or judgment.  The Participant and the Company
hereby irrevocably waive (i) any objections which it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Delaware, (ii) any claim that any such suit, action or proceeding
brought in any such court has been brought in any inconvenient forum and (iii)
any right to a jury trial.

13.Option Subject to Plan.  By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan as set forth on Exhibit A hereto.  The Option is subject to the Plan, as
may be amended from time to time, and the terms and provisions of the Plan are
hereby incorporated herein by reference.  In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan shall control.

14.Section 409A.  It is intended that the terms of this Agreement be exempt from
or comply with Section 409A of the Code.  If it is determined that the terms of
this Agreement have been structured in a manner that would result in adverse tax
treatment under Section 409A of the Code, the parties agree to cooperate in
taking all reasonable measures to restructure the arrangement to minimize or
avoid such adverse tax treatment without materially impairing Participant’s
economic rights.

15.Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

16.Amendments and Termination.  To the extent permitted by the Plan, this
Agreement may be wholly or partially amended, altered or terminated at any time
or from time

4

--------------------------------------------------------------------------------

 

to time by the Administrator or the Board, but no amendment, alteration or
termination shall be made that would materially impair the rights of an
Participant under the Option without such Participant’s consent. 

17.Entire Agreement  The Plan and this Agreement (including all Exhibits
thereto, if any) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.

18.Electronic Signature; Electronic Delivery and Acceptance.  The Participant’s
electronic signature of this Agreement shall have the same validity and effect
as a signature affixed by hand. The Company may, in its sole discretion, decide
to deliver any documents related to the Participant’s current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

19.Waiver.  The Participant acknowledges that a waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant.

20.Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.




5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date and year first above written.

 

 

EL POLLO LOCO HOLDINGS, INC.

 

____________________________________

Name:

Title:

 

 

PARTICIPANT

 

___________________________________

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A

 

El Pollo Loco Holdings, Inc. 2014 Omnibus Equity Incentive Plan

 